            Case 1:17-cr-00511-SHS Document 393 Filed 03/22/21 Page 1 of 1

     NEW YORK
      LONDON                             Duane Morris�                                                         SHANGHAI
                                                                                                                ATLANTA
    SINGAPORE                                                                                                 BALTIMORE
   PHILADELPHIA                                  FIRM and AFFILIATE OFFICES                                   WILMINGTON
     CHICAGO                                                                                                      MIAMI
  WASHINGTON, DC                                                                                              BOCA RATON
  SAN FRANCISCO                                                                                               PITTSBURGH
                                                   ERIC R. BRESLIN
  SILICON VALLEY                                                                                                NEWARK
                                             DIRECT DIAL: +I 973 424 2063
     SAN DIEGO                                                                                                 LAS VEGAS
                                            PERSONAL FAX: +I 973 5561552
   LOS ANGELES                             E-MAIL: ERBreslin@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                  LAKE TAHOE
      BOSTON                                      www.duanemorris.com                                          MYANMAR
     HOUSTON                                                                                                      OMAN
      AUSTIN                                                                                            A CCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
      HANOI
  HO CHI MINH CITY
                                                                                                         ALLIANCES IN MEXICO
                                                                                                            AND SRI LANKA



March 22, 2021

VIAECF                                                                        MEMO ENDORSED

Honorable Sidney H. Stein
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

          Re:        United States v. Tavon Godfrey, No. 17-cr-00511 (SHS)
Dear Judge Stein:

      On March 18, 2021, the Court assigned me to represent Tavon Godfrey, as I had switched
CJA duty days with Mr. Siegel. Pursuant to the Court's March 15, 2021 Order (ECF 388), Mr.
Godfrey's 28 U.S.C. § 2255 petition is due on April 14, 2021.

       Unfortunately, I have a week-long commercial arbitration scheduled from April 19 to the
23, which will require significant witness and expert witness preparation, all having to be done
remotely.

        I therefore respectfully request that the deadline for Mr. Godfrey's petition be moved to
May 5, 2021, with the government's response then due on June 4, 2021. I appreciate the Court's
consideration.

                                                                   Respectfully submitted,

                                                                   /s/ Eric R. Breslin

                                                                  Eric R. Breslin
ERB:dc
                                                                                    GREGORY R. HAWORTH, RESIDENT PARTNER
cc: All Counsel of Record (VIA ECF)
                                                                               PHONE: +l 973 424 2000    FAX: +l 973 424 2001


DUANE MORRIS LLP ADELAWARELIMJTEDLIABILITYPARTNERSHIP

ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1800
NEWARK, NJ 07102-5429        Request granted.
DMl\10853435.1
                             Dated: New York, New York
                                    March 22, 2021
